Knowlton, J.
The language of the St. of 1891, c. 425, § 1, in regard to the taxation of the succession to property after the death of the former owner, is exceedingly broad and sweeping. Subject to conditions named, the tax is imposed on “all property within the jurisdiction of the Commonwealth and any interest therein, whether belonging to inhabitants of the Commonwealth or not, and whether tangible or intangible.” There can be no *208doubt that stock in corporations organized under the laws of this Commonwealth, and of national banking corporations located in this State, is property within the jurisdiction of the Commonwealth, within the meaning of this statute. Callahan v. Woodbridge, 171 Mass. 595. In re Bronson, 150 N. Y. 1. Tappan v. Merchants' National Bank, 19 Wall. 490, 500. First National Bank of Mendota v. Smith, 65 Ill. 44, 55. Street Railroad v. Morrow, 87 Tenn. 406, 427. Such a corporation, being in a sense a citizen of this State, and having an abiding place here akin to the domicil of a natural person, is subject to the jurisdiction of the Commonwealth, and is in fact within the Commonwealth. The stockholders are the proprietors of the corporation, which is itself the proprietor of the property owned and used for the ultimate benefit of the stockholders. While the corporation has a full and complete legal title to the corporate property, its ownership is in a sense fiduciary; for on winding up its affairs the surplus, after the payment of debts, must be divided among the stockholders. Fisher v. Essex Bank, 5 Gray, 373, 377. Field v. Pierce„ 102 Mass. 253, 261. Graham v. La Crosse & Milwaukee Railroad, 102 U. S. 148, 160, 161. Hollins v. Brierfield Coal & Iron Co. 150 U. S. 371, 383. National banking corporations are expressly given a local status in the State where they are established. U. S. Rev. Sts. §§ 5134, 5190, 5219.
By the terms of the statute the succession to property belonging to non-residents is subject to a tax like that of residents of the Commonwealth. That the certificates in the present case were in the State of New York at the time of the death of the testatrix is immaterial.
The only ground on which it is strongly contended that the stocks in question are exempt from taxation is that they were transferred by the executor, under the authority of his appointment in the State of New York, before he was appointed in this Commonwealth. It is argued by the appellant that, although a foreign executor or administrator cannot be recognized by the courts of this Commonwealth in any suit or proceeding to collect assets under his foreign appointment, he has a title by virtue of it such that payments and deliveries of property in this Commonwealth may properly be made to him. Hutchins v. State Bank, 12 Met. 421. Martin v. Gage, 147 Mass. 204. Anthony *209v. Anthony, 161 Mass. 343. Parsons v. Lyman, 20 N. Y. 103. Trecothick v. Austin, 4 Mason, 16. Low v. Railroad Co. 63 N. H. 557. Marcy v. Marcy, 32 Conn. 308. This doctrine is subject, however, to the rule that, if in the interests of local creditors ancillary administration is taken out, the title of the foreign administrator to the property then in the State is subordinate to the title of the ancillary administrator, who specially represents local rights under the authority of local laws.
It is contended that, if, under his foreign appointment, the original executor obtains possession of property in this Commonwealth, it should be treated under this statute as if it had never been within our jurisdiction, and be free from taxation, inasmuch as it does not come into the hands of the local administrator or executor. But we are of opinion that this contention is not well founded. The provisions of the statute subjecting property described in it to taxation are absolute. The statute assumes that this property will be administered by an executor or administrator appointed in this Commonwealth, and makes elaborate provisions in regard to the duties of executors and administrators, and of Probate Courts in relation to it. St. 1891, c. 425, §§ 4, 5 et seq. In Callahan v. Woodbridge, 171 Mass. 595, it was pointed out that the “ Probate Court having jurisdiction of the settlement of the estate of the decedent,” within the meaning of § 14 of this statute, is the Probate Court in which ancillary administration is taken out if the testator or intestate is a non-resident. It cannot be supposed that the Legislature intended that the question whether the succession to property of non-residents should be taxed or not should depend in each case upon the ability or inability of the foreign executor to obtain possession of it in this Commonwealth without a suit. It must be held that the provisions of the law imposing the tax are to be carried out, and that the right and title of the foreign executor or administrator are subject to the prior right of the Commonwealth to have property so administered by officers of its courts as to produce the tax for which it is liable. In Petersen v. Chemical Bank, 32 N. Y. 21, 44, Denio, C. J., referring to the right of a foreign administrator to take property if he can obtain it without litigation, said, “ Accordingly, it is a necessary supplement to the doctrine that, if the law making power of the *210State where the property happens to be situated, or the debtor of the deceased reside, to subserve its own policy, has engrafted qualifications or restrictions upon the rights of those who would succeed to the estate by the law of the domicil, they must take their rights subject to such restrictions.”
Since the enactment of the St. of 1891, c. 425, persons claiming a succession to property in this Commonwealth under nonresident owners must hold their right subject to the prior right of the Commonwealth to have the property administered here, in order that taxes may be paid upon the succession. The fact that the petitioner was able to obtain a transfer of a large part of the stock before the will was proved in this Commonwealth does not affect his duty under the statute to pay the tax. See New York Breweries Co. v. Attorney General, [1899] A. C. 62.

Decree of Probate Court affirmed.